UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6526


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN TAYLOR TYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cr-00238-F-3; 5:13-cv-00449-F)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Taylor Tyer, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Jennifer E. Wells, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Taylor Tyer seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.      The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.           Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Tyer has not made the requisite showing.      Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with     oral    argument    because    the    facts    and      legal




                                  2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3